MILLS, Judge.
This is an appeal from an adjudication of guilty for possession of a firearm by a convicted felon. The public defender has submitted an Anders brief. Merchant has not submitted a pro se brief, although given the opportunity. We affirm.
After review of the record, the transcript of the suppression hearing and the transcript of a motion for new trial, we find no cause to overturn the trial judge. The credibility of witnesses on a motion to suppress is solely a matter of judicial discretion and there is sufficient evidence to support the court’s finding of consent to search.
BOOTH, C.J., and JOANOS, J., concur.